DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Argument 1:  The applicant alleges that Kahn requires the user to take additional steps, where a user has to interact with a dialog box to create a graphical representation.
Response:  Without any specific claim language to deny the use of additional steps, if Kahn teaches the claimed steps, then the examiner’s burden in examining the language as presented in the claim has been fulfilled.

Argument 2:  The applicant alleges that Kahn does not teach upon selection of the second visualization type, …
Response:  The examiner respectfully disagrees with the applicant.  Kahn (column 12, lines 19-23) clearly states:  To assist the user in selecting a graph type which best represents one's data, the system of the present invention provides the automated formatting module 136 which will now be demonstrated.  Thus, Kahn does teach the selection of visualization types.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 6, 9, 11, 12, 14, 15, 16, 20, and 25, are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Kahn (US 5461708 A, published: 10/24/1995).
Claim 1. (Currently Amended):  Kahn teaches a computer implemented method for generating a graphical representation of a dataset (the system of the present invention includes an electronic spreadsheet having a graphing module for visually presenting a user's data [Kahn, 2:57-59]), comprising: at a computer having one or more processors (Central Processor 101 [Kahn, FIG. 1A]) and memory (Mass Storage 107 and Main Memory 102 [Kahn, FIG. 1A]) storing one or more programs configured for execution by the one or more processors:
detecting, via a graphical user interface, a first user selection to include a first data field in a graphical representation (first, a user selects information cells of interest (e.g., a block of spreadsheet cells). Next, the system determines the level of complexity of the user-selected information. In a preferred embodiment, the system partitions the information into one or more data series (based on values contained within the cells) [Kahn, 3:3-11]), the first data field having a first data type (the system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user [Kahn, 14:43-47]);
in response to detecting the user selecting the first data field: selecting a first visualization type of a graphical representation for visualizing a portion of the dataset based on the first data type (after selecting the desired cells… The system displays the Graph dialog box 311.  As shown in FIG. 4B, the dialog 311 has the user-specified criteria already entered for the user-selected cells of spreadsheet 400,… [Kahn, 9:62-67]… Once satisfied with the entries, the user chooses "OK," whereupon the system closes the dialog and opens a graph window, such as the graph window 305 previously shown in FIG. 3D. The graph is plotted using the values from the dialog 311 [Kahn, 10:1-12].  By examining the data type of the members of the data series (e.g., fixed, scientific, currency, percent, date, time, text, and user-defined data types), the system may make further determinations as to which graph type is most appropriate for the task at hand [Kahn, 15:44-48]), wherein the first visualization type is selected from a plurality of predetermined visualization types (the system offers the following 3-D graph types: Bar Graphs, Line (Ribbon) Graphs, Area Graphs, Pie and Column Graphs, Doughnut Graphs, and Surface Graphs [Kahn, 11:33-36]); and upon selection of the first visualization type (the system offers the following 3-D graph types: Bar Graphs, Line (Ribbon) Graphs, Area Graphs, Pie and Column Graphs, Doughnut Graphs, and Surface Graphs [Kahn, 11:33-36].  To assist the user in selecting a graph type which best represents one's data, the system of the present invention provides the automated formatting module 136 which will now be demonstrated [Kahn, 12:19-23].  The user need only select data block 610, click the graph tool 223, and then select a destination on the spreadsheet 600 (600b), as shown in FIG. 6B. In response, the system automatically constructs and displays the pie graph 613, which graphically demonstrates the breakdown of sales by product line for the selected data [Kahn, 12:35-40]), displaying the graphical representation, having the first visualization type, in the graphical user interface (Examiner's Note: FIG. 5A illustrates graph item 505 in a user interface), the graphical representation including a first plurality of visual marks representing data values for data fields that have been selected for inclusion in the graphical representation, including the first data field (referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page will be illustrated [Kahn, 10:14-15]; Examiner's Note: FIG. 5a illustrates multiple bars (marks) within bar graph item 503 that represent values of a data set);
detecting, via the graphical user interface, a second user selection to include a second data field in the graphical representation (user selects information cells of interest (e.g., a block of spreadsheet cells) [Kahn, 3:3-11]), the second data field having a second data type and the second user selection being distinct from the first user selection (the system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user [Kahn, 14:43-47]);
in response to detecting the user selecting the second data field: selecting a second visualization type based on the first data type and the second data type (after selecting the desired cells… The system displays the Graph dialog box 311.  As shown in FIG. 4B, the dialog 311 has the user-specified criteria already entered for the user-selected cells of spreadsheet 400,… [Kahn, 9:62-67]… Once satisfied with the entries, the user chooses "OK," whereupon the system closes the dialog and opens a graph window, such as the graph window 305 previously shown in FIG. 3D. The graph is plotted using the values from the dialog 311 [Kahn, 10:1-12].  By examining the data type of the members of the data series (e.g., fixed, scientific, currency, percent, date, time, text, and user-defined data types), the system may make further determinations as to which graph type is most appropriate for the task at hand [Kahn, 15:44-48]), wherein the second visualization type is selected from the plurality of predetermined visualization types and the second visualization type is different from the first visualization type (the system offers the following 3-D graph types: Bar Graphs, Line (Ribbon) Graphs, Area Graphs, Pie and Column Graphs, Doughnut Graphs, and Surface Graphs [Kahn, 11:33-36].  The user need only select data block 610, click the graph tool 223, and then select a destination on the spreadsheet 600 (600b), as shown in FIG. 6B. In response, the system automatically constructs and displays the pie graph 613, which graphically demonstrates the breakdown of sales by product line for the selected data [Kahn, 12:35-40].  As shown in FIG. 6C, for example, the user may select block 620, click the graph tool 223, and select a destination for quickly generating bar graph 623. As shown, the system has automatically selected the months (January-June) as labels for the horizontal or X-axis [Kahn, 12:42-47].  By examining the data type of the members of the data series (e.g., fixed, scientific, currency, percent, date, time, text, and user-defined data types), the system may make further determinations as to which graph type is most appropriate for the task at hand [Kahn, 15:44-48]); and upon selection of the second visualization type (to assist the user in selecting a graph type which best represents one's data, the system of the present invention provides the automated formatting module 136 which will now be demonstrated [Kahn, 12:19-23]), displaying an updated graphical representation (Floating graphs are updated automatically as the graph in a graph window is modified [Kahn, 10:57-58]), having the second visualization type, in the graphical user interface, the updated graphical representation including a second plurality of visual marks representing data values for data fields that have been selected for inclusion in the updated graphical representation (referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page will be illustrated [Kahn, 10:14-15]; Examiner's Note: FIG. 5a illustrates multiple bars (marks) within bar graph item 503 that represent values of a data set), including the first data field and the second data field (FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice). Upon the user's invocation of the Graph tool 223 and selection of a destination, the system automatically creates and displays a 3-D bar graph 663 [Kahn, 13:15-19]).

Claims 16 and 20 are similar in scope to claim 1 and are rejected under similar rationale.

Claim 2:  Kahn teaches the method of claim 1.  Kahn further teaches wherein the second data field is different from the first data field (first, a user selects information cells of interest (e.g., a block of spreadsheet cells). Next, the system determines the level of complexity of the user-selected information. In a preferred embodiment, the system partitions the information into one or more data series (based on values contained within the cells) [Kahn, 3:3-11]; Examiner's Note: different data fields).

Claim 6:  Kahn teaches the method of claim 1.  Kahn further teaches wherein: generating the updated graphical representation comprises adding color encoding to at least some of the second plurality of marks according to data in the second data field (a key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed [Kahn, 4:40-42].  Referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page will be illustrated [Kahn, 10:14-15]).

Claim 9:  Kahn teaches the method of claim 1.  Kahn further teaches wherein the first data type is different from the second data type (the system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user [Kahn, 14:43-47]).

Claim 11:  Kahn teaches the method of claim 1.  Kahn further teaches wherein the first data type is the same as the second data type (the system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user [Kahn, 14:43-47]; Examiner's Note: the user may select the same or different data types).

Claim 12:  Kahn teaches the method of claim 1.  Kahn further teaches wherein displaying the graphical representation comprises displaying visual marks, in the graphical representation, that correspond to data from one or more data fields that were previously selected for inclusion in the graphical representation (referring now to FIGS. 5A-C, a method for creating a floating graph on a spreadsheet page will be illustrated [Kahn, 10:14-15].  FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice). Upon the user's invocation of the Graph tool 223 and selection of a destination, the system automatically creates and displays a 3-D bar graph 663 [Kahn, 13:15-19]; Examiner's Note: FIG. 5a illustrates multiple bars (marks) within bar graph item 503 that represent values of a data set).

Claim 14:  Kahn teaches the method of claim 1.  Kahn further teaches wherein the first data type is selected from the group consisting of ordinal, independent quantitative, and dependent quantitative (a key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed [Kahn, 4:40-42].  Recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice) [Kahn, 13:13-17]; Examiner's Note: ordinal is a series, quantitative means quantity such as the independent quantities per cola, beer, etc.).

Claim 15:  Kahn teaches the method of claim 1.  Kahn further teaches wherein the first data type is selected from the group consisting of ordinal, ordinal time, dependent ordinal, quantitative, independent quantitative, dependent quantitative, quantitative time, and quantitative position (a key displayed beside or beneath a graph that specifies the colors, marker symbols, or fill patterns for each series graphed [Kahn, 4:40-42].  Recognizes the additional series and switches to graph types which are 3-D. As shown in FIG. 6G, for instance, the user has selected a data block 660 having multiple data series (i.e., Cola, Beer, Water, and Juice) [Kahn, 13:13-17].  The system of the present invention may also make further determinations about the data types (e.g., from among fixed, scientific, currency, percent, date, time, text, and user-defined data types) for the information selected by the user [Kahn, 14:43-47]; Examiner's Note: ordinal is a series, quantitative means quantity such as the independent quantities per cola, beer, etc.).

Claim 25:  Kahn teaches the method of claim 1.  Kahn further teaches wherein the graphical representation is updated in response to the user selecting the second data field and independently of additional user input detected after detection of the user selection of the second data field (after selecting the desired cells… The system displays the Graph dialog box 311.  As shown in FIG. 4B, the dialog 311 has the user-specified criteria already entered for the user-selected cells of spreadsheet 400,… [Kahn, 9:62-67]… Once satisfied with the entries, the user chooses "OK," whereupon the system closes the dialog and opens a graph window, such as the graph window 305 previously shown in FIG. 3D. The graph is plotted using the values from the dialog 311 [Kahn, 10:1-12]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kahn (US 5461708 A, published: 10/24/1995), in view of Meier et al. (US 6211887 B1, published: 4/3/2001).
Claim 21:  Kahn teaches the teaches the method of claim 1.  Kahn does not teach wherein the first user selection of the first data field is any of: a click on a data field icon corresponding to the first data field, wherein the data field icon is displayed in the graphical user interface; a double click on the data field icon corresponding to the first data field; and typing in a field name corresponding to the first data field.
However, Meier teaches wherein the first user selection of the first data field is any of: a click on a data field icon corresponding to the first data field, wherein the data field icon is displayed in the graphical user interface; a double click on the data field icon corresponding to the first data field; and typing in a field name corresponding to the first data field (the user can then select a record by pointing and clicking a particular instance identifier 302 [Meier, 6:55-56].  Selecting an instance identifier 302 causes the stored information of the particular record associated with the instance identifier 302 to be redisplayed as discrete markers 150 along the respective axes 130 and the respective connecting lines 160 within the circular region 110, as illustrated in FIG. 2 [Meier, 6:61-66]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the graph builder user interface of Khan with the graph builder user interface of Meier so that users can customize the look of a graph by editing axes [Col 4 19-36], axis hash marks [Fig 3 item 204a, Col 5 33-40], axis labels [Fig 3 item 202, Col 5 15-16] and information text box [Fig 3 item 208, Col 5 26-27].

Claim 22:  Kahn teaches the method of claim 1.  Kahn does not teach wherein the second user selection of the second data field includes any of: a click on a data field icon corresponding to a data field of the one or more data fields; a double click on a data field icon corresponding to a data field of the one or more data fields; typing in a field name corresponding to a data field of the one or more data fields; and creating a specification for a set of fields using statistical analysis, historical analysis, or heuristic algorithms.
However, Meier teaches wherein the second user selection of the second data field includes any of: a click on a data field icon corresponding to a data field of the one or more data fields; a double click on a data field icon corresponding to a data field of the one or more data fields; typing in a field name corresponding to a data field of the one or more data fields; and creating a specification for a set of fields using statistical analysis, historical analysis, or heuristic algorithms (the user can then select a record by pointing and clicking a particular instance identifier 302 [Meier, 6:55-56].  Selecting an instance identifier 302 causes the stored information of the particular record associated with the instance identifier 302 to be redisplayed as discrete markers 150 along the respective axes 130 and the respective connecting lines 160 within the circular region 110, as illustrated in FIG. 2 [Meier, 6:61-66]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the graph builder user interface of Khan with the graph builder user interface of Meier so that users can customize the look of a graph by editing axes [Col 4 19-36], axis hash marks [Fig 3 item 204a, Col 5 33-40], axis labels [Fig 3 item 202, Col 5 15-16] and information text box [Fig 3 item 208, Col 5 26-27].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145